EXHIBIT 10.2

Offer of Appointment

May 24th 2013

Mr. Gerhard Watzinger

2821 Tar Flower Way,

Naples, FL 34105

Dear Gerhard,

We are pleased to confirm our Offer of Appointment (“Agreement”) for the
position of Chief Executive Officer & President, on interim basis with iGATE
Corporation (“hereafter referred to as “iGATE” or “Company”) on the following
terms and conditions. Your employment will be effective from 20th May 2013
(“Effective Date”) at iGATE.

 

1. Compensation: You shall be compensated per details in Annexure A.
Compensation, subject to all applicable taxes and withholdings, will be paid on
a bi-monthly basis for your services.

 

2. Term: The term of this Agreement (Term) will commence as of the Effective
Date and will continue until the earlier of the date a permanent Chief Executive
Officer & President is appointed by the Board of Directors of the Company and
commences to serve or the date this Agreement is terminated pursuant to the
terms of this Agreement.

 

3. Termination: You agree to provide the Company with thirty (30) days advance
notice of your termination of this Agreement and the Company agrees to provide
you with thirty (30) days advance notice of its termination of your employment,
except in cases of termination by the Company due to the appoint of a successor
Chief Executive Office & President or termination due to your willful misconduct
or non-performance, in which case the termination would be effective
immediately.

 

4. Confidentiality: As a part of your employment, you will acquire or develop
confidential and proprietary information concerning the Company and its
dealings/method of dealings and you also will develop relationships of special
trust and confidence with the Company’s customers (and their end-users) and
Employees (collectively, referred to as “Confidential Matter”). You agree that
such Confidential Matter is for the Company’s exclusive benefit and that, both
during your employment and at all times thereafter, you will not directly or
indirectly use or disclose any Confidential Matter except for the sole benefit
and with the consent of the Company. Upon the conclusion of your employment, you
will promptly return all documents and information (including computer generated
or stored matters) concerning the Company or its customers (and their end-users)
or Employees and also all personal property of the Company provided by the
Company for your use (i.e., items such as laptop computer, cell phone and, data
card).

 

5. Non-Solicitation:

During the six (6) month period following the termination of your employment for
whatever reason, you shall not directly or indirectly solicit or retain or hire
the services of (or otherwise deal in a manner adverse to the Company with) any
Employee of the Company or induce such Employee to terminate his or her
employment.

This Agreement along with sets forth the full and complete understanding and
agreement of the parties with respect to its subject matter and supersedes all
prior discussions, negotiations and agreements. This Agreement may be modified
only by means of a writing signed by both parties. Each of the parties has
executed this Agreement as provided below with the express intent to be legally
bound. This Agreement shall come into effect on the Effective Date at iGATE.

 

1 of 3



--------------------------------------------------------------------------------

We look forward to your association with iGATE over the long term and nurturing
a mutually beneficial relationship.

 

 

Sincerely    

Agreed to and Accepted with the

Intent to be Legally Bound

          Sunil Wadhwani     Gerhard Watzinger

Co-Chairman

iGATE Corporation

           (Date)              (SSN: ###-##-####)

 

2 of 3



--------------------------------------------------------------------------------

ANNEXURE A

This Annexure is issued pursuant to Offer of Appointment dated May 20th 2013
(“Agreement”), between iGATE Corporation (“iGATE” or “Company”) and Gerhard
Watzinger, whereby iGATE agrees to pay as per details given below.

 

Effective Date:   May 20th 2013    Compensation:   $100,000.00 USD per month
(pro-rated for period less than a month)

Both parties have executed this Annexure with the express intent to be legally
bound hereby. Any changes to the above must be set forth in a written document
signed by both parties, and any oral modifications shall be deemed void and
shall have no effect.

 

Agreed to:

 

iGATE Corporation

   

Agreed to:

 

Gerhard Watzinger

          Sunil Wadhwani     Signature

Co-Chairman

iGATE Corporation

          May 24th 2013     Date     

 

3 of 3